Bleckley, Judge.
Cotton was insured through its entire voyage from Albany, Georgia, to New York city. On arriving at its destination it was found to be damaged by wetting with fresh water at one end of the bales. Application was at once made to the Un*272derwriters' Agency to settle the damage. Payment was refused. The local agent continued to urge upon the company that the claim was a proper one, and an adjusting agent held correspondence with the insured, by letter, from the home office, after the twelve months for suit fixed by the contract had expired. Suit was not brought until nearly two years had elapsed after the first demand upon the company. The regular course of the navigation required transhipment at Apalachicola, and a temporary lauding there on the wharf for that purpose.
The law of the case is stated in the head-notes, and the judgment is reversed.
Judgment reversed.